COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In the interest of R.A.J., C.A.J., and G.G.J.

Appellate case number:     01-18-00051-CV

Trial court case number: D-1-FM-15-005030

Trial court:               53rd District Court of Travis County

         In response to appellant’s motion to compel the filing of certain volumes of reporter’s
record and to correct exhibits, this ordered the trial court to identify the official or deputy court
reporter responsible for preparing and filing the reporter’s records for certain dates. Seven volumes
of reporter’s record were filed by deputy court reporter Heidi Morrison. But the reporter’s records
of proceedings on April 13, May 3, May 19, and June 3, 2016 have not been filed and the trial
court has not advised this court of the name of the court reporter responsible for preparing and
filing the reporter’s records.
        This court also ordered the parties either to agree on corrections to exhibits appellant
identified in her motion as deficient or if the parties were unable to agree, for the trial court to
resolve any disputes, evaluate the alleged inaccuracies, and order the court reporter to file certified
corrections in this court. The court has not received any corrected exhibits, either by agreement of
the parties or by supplemental reporter’s record.
        Accordingly, the court orders the trial court to identify, within 10 days of the date of this
order, the court reporter responsible for preparing and filing the reporter’s records for proceedings
held on April 13, May 3, May 19, and June 3, 2016. The court also orders the parties, within 10
days of the date of this order, to advise the court of the status of any discussions about appellant’s
requested corrections to exhibits and whether the dispute should be referred to the trial court for
resolution.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually        Acting for the Court


Date: October 16, 2018